Title: To Thomas Jefferson from Thomas Pinckney, 27 September 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
27 Septr. 1793

The above is the duplicate of my last by the Mohawk. I omitted to mention therein that I have directed insurance to be made on the whole of the copper against the dangers of the seas only. I have no instructions on this head but have acted as I should have done for myself. By desire of the correspondents of the Owners I inclose a statement of the case of the Ship Laurens concerning which there appears to be some unjustifiable proceedings on the part of the Captors, I believe Mr. Morris has made some representation on the subject but hitherto without success. Four Regiments of infantry are now said to be under sailing orders for Canada, but the events of the campaign so far determine the destination of the troops of this Country that untill they have actually sailed nothing concerning it is certain. I remain with the utmost Respect My dear Sir Your faithful & most obedt Servant

Thomas Pinckney

